FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                                 TENTH CIRCUIT                                June 2, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
LAZARITA CHAVEZ,

      Plaintiff - Appellant,

v.                                                          No. 15-2201
                                                   (D.C. No. 1:14-CV-00452-SCY)
CAROLYN W. COLVIN, Acting                                     (D.N.M.)
Commissioner of the Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, O’BRIEN, and GORSUCH, Circuit Judges.
                   _________________________________

      Lazarita Chavez applied for social security disability benefits and

supplemental security income payments, claiming that physical and mental

impairments prevented her from working. An administrative law judge (ALJ)

disagreed, finding that Ms. Chavez retained the residual functional capacity (RFC) to

perform many jobs in the national economy. Later, the Appeals Council denied

review, and a district court affirmed the ALJ’s decision.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      On appeal, Ms. Chavez raises two claims of error with respect to the ALJ’s

RFC determination. First, she contends the ALJ failed to give adequate reasons for

not including certain functional limitations found by an examining psychologist, Dr.

Owen. Second, she argues the ALJ erred by failing to explain why the RFC didn’t

include all of the moderate limitations listed in the opinion of a non-examining

psychologist, Dr. Lev.

      The problem with Ms. Chavez’s first argument is that the ALJ did provide

reasons and analysis for discounting Dr. Owen’s opinion. See Aplt. App. at 22 (“[I]t

is inconsistent with the overall record and was a one-time contact with the claimant,

appearing to be primarily based upon her subjective complaints.”). The ALJ pointed

to evidence in the record indicating that Ms. Chavez was not as limited as Dr. Owen

opined. For example, the ALJ discussed Ms. Chavez’s treatment records indicating

she had “only mild symptoms” and was “generally functioning pretty well” and noted

the absence of any evidence from Ms. Chavez’s treating physicians that she was

unable to perform work consistent with her RFC. Id. at 21, 23. The ALJ also

discounted Ms. Chavez’s subjective complaints, finding that she was not entirely

credible (a finding that Ms. Chavez does not dispute). Id. at 21. Ms. Chavez simply

has given us no persuasive reason to conclude that the ALJ gave insufficient or

illegitimate reasons for discounting Dr. Owen’s opinion. See 20 C.F.R.

§ 404.1527(c) (outlining the factors used in weighing medical opinions); Chapo v.

Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (“An opinion found to be an examining

rather than treating [one] may be dismissed or discounted . . . based on an evaluation

                                          2
of all of the factors set out in the cited regulations . . . .”); Flaherty v. Astrue, 515

F.3d 1067, 1070 (10th Cir. 2007) (finding the ALJ reasonably discounted a non-

treating physician’s opinion which was based on a single, subjective report by the

claimant).

         Turning to her second argument, Ms. Chavez contends that the ALJ didn’t

explain why the RFC failed to capture two moderate limitations from Dr. Lev’s

opinion. Specifically, she points to limits on her ability to sustain an ordinary routine

without special supervision and to accept instructions and respond appropriately to

criticism from supervisors. The problem Ms. Chavez faces is the ALJ did

incorporate Dr. Lev’s limitations in the RFC, just as the district court found. While

the ALJ didn’t parrot Dr. Lev’s exact descriptions of Ms. Chavez’s limitations, the

ALJ did specifically note his overall assessment that Ms. Chavez “retain[ed] the

capacity to do simple tasks.” Aplt. App. at 440. And we find it hard to fault the ALJ

for finding, consistent with Dr. Lev’s opinion, that Ms. Chavez should be “limited to

simple work-related decisions with few workplace changes,” “no interaction with the

public, and only occasional and superficial contact with co-workers.” Id. at 20; see

Smith v. Colvin, __ F.3d __, 2016 WL 2620519, at *3-4 & n.2 (10th Cir. May 9,

2016).

         Affirmed.

                                              ENTERED FOR THE COURT


                                              Neil M. Gorsuch
                                              Circuit Judge

                                              3